DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has added a new limitation focused on the viscosity of the fire retardant.  This will be addressed in the rejections below.  All arguments are focused on the fact that the primary reference does not teach this new limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49, 51-53, 55-56, and 58-71  is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 3 006 341 A (BOITOUZET - already of record) in view of LIU et al, US Patent Publication 2003/0064230.
As per claim 49, 69, 70, and 71, BOITOUZET discloses a method of making (method of treating a structure of lignocellulosic material; claim 1) a composite building material (the composite material is a piece of a building or construction element; page 4, paragraph 2; page 6, paragraph 5), comprising a subjecting a cellulosic material to a pretreatment (quenching the structure of ligno-cellulosic material organic fluid to dissolve 40 to 85 percent by weight lignin present in the material; claim 1) such that said cellulosic material i is at least partially delignified (treating a lignocellulosic material including 
BOITOUZET is silent on the viscosity of the fire retardant utilized.  But does teach that the preferred fire retardants are aluminum trihydrate, antimony trioxide, 
In the same field of endeavor of adding a a fire retardant to a wood composite material, LIU teaches that the preferred fire retardant is an organophosphorus compound [0024] and lists some of the Fryol compounds as the preferred commercially available selections.  LIU then further teaches that the Fryol 51 has a high viscosity of 30,000 and can be mixed with a low viscosity version to achieve the desired viscosity depending on what type of application is being used (spray vs other processing).
It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to utilize the commercially available preferred fire retardants (that are the same type as the instant specification) to arrive at the same end result of a retardant of greater than the claimed range (over 10,000 at the most selective).
As per claim 51, BOITOUZET further discloses wherein said cellulosic material is a natural fiber, which said natural fiber comprises wood (the wood structure comprises pores or channels between cellular cavities, delignification removes the residue from the wood pores; page 15, paragraph 11; page 26, paragraph 9).
As per claim 52, BOITOUZET further discloses wherein a source of said natural fiber is flax, hemp or bamboo (the lignocellulosic material include natural fabrics such as flax or hemp or forest biomass, including bamboo; page 7, paragraph 11).
As per claim 53, BOITOUZET further discloses wherein said cellulosic material is a recycled (the composite material partially or totally recycled; page 20, paragraph 10) cellulose product (treating a lignocellulosic material to produce a delignified structure; claim 1).
As per claim 55, BOITOUZET further discloses wherein said cellulosic material that is at least partially delignified (treating a lignocellulosic material to produce a delignified structure; claim 1) is prepared by depolymerization of at least a portion of lignin (pressure and heat facilitates the process of hydrolysis, i.e., depolymerization, of lignin; page 10, paragraph 3).
. As per claim 56, BOITOUZET further discloses wherein said cellulosic material that is at least partially delignified (treating a lignocellulosic material to produce a delignified structure; claim 1) is characterized by at least about 0.01 percent removal of lignin (treating a material to dissolve 40 to 85 percent of lignin to produce a structure partially delignified; claim 1).
Asper claim 58, BOITOUZET further discloses wherein a presence of said plurality of pores of said cellulosic material (the wood structure comprises pores or 
As per claim 59, BOITOUZET further discloses wherein said plurality of pores of said cellulosic material (the wood structure comprises pores or channels between cellular cavities, delignification removes the residue from the wood pores; page 15, paragraph 11; page 26, paragraph 9) are micropores (figure 16 shows that the diameter of the pores between cellulose fibers is about 20 to 30 microns; original, figure 16).
Asper claims 60-61, BOITOUZET further discloses wherein said plurality of pores of said cellulosic material (the wood structure comprises pores or channels between cellular cavities, delignification removes the residue from the wood pores; page 15, paragraph 11; page 26, paragraph 9) have a cross-sectional width in a range between about 1 nanometer nm to about 1 millimeter mm (figure 16 shows that the diameter of the pores between cellulose fibers is about 20 to 30 microns; original, figure 16).
Asper claim 62, BOITOUZET further discloses wherein said fire retardant (flame retardant is added to enhance the properties of the final composite material; 
Asper claim 63, BOITOUZET further discloses wherein said fire retardant (flame retardant is added to enhance the properties of the final composite material; page 19, paragraph 3) covers about 10 to 100 percent (figures 15, parts 2-3 and 16, parts 1-2
 show the picture of the wood before and after impregnation with filling compound, where dark spots are the air bubbles, the portions between dark sport become 10 to 50 percent wider and brighter after impregnation; page 31, paragraphs 4-6; original, figures 15-16) of said one or more pores (the wood structure comprises pores or channels between cellular cavities, delignification removes the residue from the wood pores; page 15, paragraph 11; page 26, paragraph 9) of said cellulosic material (filling the three- dimensional delignified network structure to obtain filling compound incorporated in a network of cellulose; claim 1), thereby creating one or more closed cells (dark portions or spots on the figure 15 correspond to the air bubbles, i.e., the closed cells, which 
Asper claim 64, OITOUZET further discloses wherein said fire retardant is present (flame retardant is added to enhance the properties of the final composite material, filling the three-dimensional delignified network structure to obtain filling compound incorporated in a network of cellulose; page 19, paragraph 3; claim 1) in an amount between about 5 to 70 percent by weight (after removal of up to 85 percent by weight of lignin from lignocellulose, where lignocellulose comprises up to 35 percent of lignin, and impregnation of the remaining cellulose with filler, the structure of the composite material has a density 5 to 1000 percent higher than the native lignocellulosic material, i.e., where material comprises more than 35 (amount of original lignin) x 0.85 (percent or lignin replaced by the filler) x 1.05 (percent of the filler exceeding the weight of the original lignocellulosic material) = 31 percent of the filler; page 4, paragraph 8; page 23, paragraph 8; claim 1).
Asper claim 65, BOITOUZET further discloses wherein said fire retardant (flame retardant is added to enhance the properties of the final composite material; page 19, paragraph 3) is selected from oxides, calcium carbonate, tale and clay (the mineral filler is preferably selected from clays, limestone, which is calcium carbonate, quartz, which is silica oxide, and talc; page 18, paragraph 6).
Asper claim 66, BOITOUZET further discloses wherein said fire retardant (flame retardant is added to enhance the properties of the final composite material; page 19, paragraph 3) is added to said cellulosic material (filling the three-dimensional delignified network structure to obtain filling compound incorporated in a network of cellulose; claim 1) by using a mechanical pneumatic bonding process (filling is performed under pressure, which is the mechanical pneumatic process, as disclosed in paragraph [0111] of the instant application, the fillers can be polymerized, thus producing bonding; page 17, paragraphs 3, 5; page 18, paragraph 5).
Asper claim 67, BOITOUZET further discloses wherein said fire retardant is dispersed in a second liquid (filling step by the mineral filer selected from clay, limestone, quartz or talc, comprises impregnation of the delignified structure by a solution comprising the filling compound, i.e., where the solution is the second liquid, and where the mineral forms dispersion in the solution; page 17, paragraph 6; page 18, paragraph 6), further comprising adding said second liquid including said fire retardant (flame retardant is added to enhance the properties of the final composite material; page 19, paragraph 3) to said cellulosic material (filling step comprises impregnation of the delignified structure by a solution, i.e., the solution in the second liquid, comprising the filling compound; page 17, paragraph 6).
Asper claim 68, BOITOUZET further discloses further comprising subjecting said composite building (the composite material is a piece of a building or construction element; page 4, paragraph 2; page 6, paragraph 5) to heat (the contacting of the lignocellulosic material is carried out with heating; page 8, paragraph 10). 
Asperclaim 66, BOITOUZET remains as applied above. In the case where it is to be argued that the steaming step is required (and not or), BOITOUZET further discloses wherein said pretreatment comprises wetting said cellulosic material with a first liquid (ethanol is preferred to be used in washing step because it protects cellulose from washing; page 16, paragraphs 3, 5) prior to adding said fire retardant (filling the three-dimensional delignified network structure to obtain filling compound incorporated in a network of cellulose, flame retardant is added to enhance the properties of the final composite material; page 19, paragraph 3; claim 1), and in a separate embodiment BOITOUZET further discloses wherein said liquid is introduced by steaming (finishing step can also be performed based on vapor treatment with steam of acetone; page 22, .
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over CA 3 006 341 A (BOITOUZET - already of record) in view of LIU et al, US Patent Publication 2003/0064230in view of the publication entitled “Evaluation of the thermal performance of an innovative pre-fabricated natural plant-fibre building system” by Shea, et al (hereinafter “Shea’ — already of record).

Asperclaim 50, BOITOUZET further discloses said composite building material (the composite material is a piece of a building or construction element; page 4, paragraph 2; page 6, paragraph 5).
BOITOUZET does not disclose wherein a thermal resistivity RSI-value of said material ranges between about 1 to 8 m2.K/W. However, Shea discloses wherein a thermal resistivity RS!-value of said material ranges between about 1 to 8 m2.K/W (as shown in table 1, thermal resistance of the straw-bale samples was found to be in the range of 4.4 to 4.6 m2.K/W;; abstract; page 5, table 1). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the material, as previously disclosed by BOITOUZET, in order to have provided for wherein a thermal resistivity RSI-value of said material ranges between about 1 to 8 m2.K/W, as previously disclosed by Shea (Shea; abstract; page 5, table 1), for providing additional information on the properties of the cellulose based material used in construction (BOITOUZET; page 4, paragraph 2; page 6, paragraph 5; claim 1). Further, provided that BOITOUZET and Shea both disclose the use of the cellulose based material with improved fire resistance in construction (BOITOUZET; page 4, paragraph 2; page 6, paragraph 5; page 19, paragraph 3; claim 1) (Shea; abstract; page 5, table 1; page 8, column 2, paragraph 1), the modification to BOITOUZET’s material, of providing for wherein a thermal resistivity RSI-value of said material ranges between about 1 to 8 m2.K/W, would provide the benefit of providing additional information on the properties .
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over CA 3 006 341 A (BOITOUZET - already of record) in view of LIU et al, US Patent Publication 2003/0064230 in view of US 5,755,926 A to Hankins, et al (hereinafter “Hankins”).
As per claim 54, BOITOUZET further discloses the cellulosic material that is at least partially delignified (treating a lignocellulosic material including wood by fluid to dissolve 40 to 85 percent of lignin to produce a structure partially delignified; claim 1). BOITOUZET does not disclose wherein said cellulosic material that is at least partially delignified has a Kappa number that is reduced as compared to said cellulosic material without any delignification.
However, Hankins discloses wherein said cellulosic material that is at least partially delignified has a Kappa number that is reduced as compared to said cellulosic material without any delignification (a process that reduces the kappa number of the cellulosic material by 50 percent by solubilizing lignin; claim 1).
 ‘Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by BOITOUZET, in order to have provided for wherein said cellulosic material that is at least partially delignified has a Kappa number that is reduced as compared to said cellulosic material without any delignification, as previously disclosed by Hankins (Hankins; claim 1), for providing the measurable value of the degree of delignification of the cellulosic material (BOITOUZET, claim 1).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over CA 3 006 341 A (BOITOUZET - already of record) in view of LIU et al, US Patent Publication 2003/0064230in view of the publication entitled "“Nano-Tubular Cellulose for Bioprocess Technology Development” by Koutinas, et al (hereinafter “Koutinas”).
As per claim 56, BOITOUZET discloses the method of claim 23, and BOITOUZET further discloses wherein said cellulosic material maintains at a part of said cellulose crystal structure (washing the lignin to produce the network of cellulose, the process increases in the crystallinity of the structure lignocellulosic material, ethanol is preferred to be used in washing step because it protects cellulose from washing; page 4, paragraph 5; page 16, paragraphs 3, 5; claim 1).
BOITOUZET does not disclose wherein said cellulosic material maintains at least about 50 percent of said cellulose crystal structure. However, Koutinas discloses wherein said cellulosic material maintains at least about 50 percent of said cellulose 
Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by BO!ITOUZET, in order to have provided for wherein said cellulosic material maintains at least about 50 percent of said cellulose crystal structure, as previously disclosed by Koutinas (Koutinas; page 2, figure 1), for providing the measurable value of the degree of Crystallinity of the cellulosic material after delignification (BOITOUZET; claim 1).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over CA 3 006 341 A (BOITOUZET - already of record) in view of LIU et al, US Patent Publication 2003/0064230 in view of the publication entitled “Chlorine-free extraction of cellulose from rice husk and whisker isolation” by Rosa, et al (hereinafter “Rosa”).
As per claim 57, BOITOUZET further discloses said portion of said cellulose crystal structure (washing the lignin to produce the network of cellulose, the process increases in the crystallinity of the structure lignocellulosic material, ethanol is preferred to be used in washing step because it protects cellulose from washing; page 4, 
However, Rosa discloses comprising assessing a degree of crystallinity of said at least said portion of said cellulose crystal! structure by X-ray diffraction XRD, differential scanning calorimetry DSC, and thermogravimetric analysis TGA (the techniques of thermogravimetric analysis TGA, modulated differential) scanning calorimetry MDSC and X-ray diffraction XRD showed that the process of cellulose isolation by removal of lignin provides cellulose with high purity and crystallinity; abstract). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by BOITOUZET, in order to have provided for comprising assessing a degree of crystallinity of said at least said portion of said
cellulose crystal structure by X-ray diffraction XRD, differential scanning calorimetry
DSC, and thermogravimetric analysis TGA, as previously disclosed by Rosa (Rosa; abstract), for indicating the techniques that may be useful for assessing the degree of
Crystallinity of the cellulosic material after delignification (BOITOUZET; claim 1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748